Citation Nr: 0844273	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a compensable 
rating for bilateral sensorineural hearing loss.

2.	Entitlement to a higher rating 
than 10 percent for tinnitus.

3.	Entitlement to an initial 
compensable rating for tension headaches from February 26, 
2004 to December 20, 2006.

4.	Entitlement to a higher rating 
than 30 percent for tension headaches from December 21, 2006 
to the present.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which granted service connection and a 
noncompensable rating for tension headaches, effective 
February 26, 2004. The veteran appealed from the initial 
assigned disability rating. This appeal also originates from 
a March 2006 rating decision of the Roanoke, Virginia RO 
which denied increased ratings for bilateral sensorineural 
hearing loss, and tinnitus. 

During the pendency of the appeal a November 2007 rating 
decision increased to 30 percent the evaluation for tension 
headaches, effective December 21, 2006. The claim for 
increased compensation for tension headaches remains on 
appeal as the veteran has continued to seek a higher 
schedular rating. See AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.	The veteran's bilateral sensorineual hearing loss is 
manifested by no worse than hearing loss at the Level I in 
each ear under the applicable rating criteria.

2.	The veteran has a 10 percent disability rating for his 
bilateral tinnitus which is the maximum schedular rating 
under the VA rating criteria. 

3.	From the February 26, 2004 effective date of service 
connection until December 20, 2006, the veteran's tension 
headaches occurred intermittently and did not involve 
characteristic prostrating attacks.

4.	Since December 21, 2006, the veteran's tension headaches 
have involved no more than characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a compensable rating for 
bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2008).

2.	There is no legal basis for the assignment of a rating 
in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.87, Diagnostic Code 
6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

3.	The criteria for an initial compensable rating for 
tension headaches from February 26, 2004 to December 20, 2006 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2008).

4.	The criteria for a higher rating than 30 percent for 
tension headaches since December 21, 2006 are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 
The United States Court of Appeals for Veterans Claims 
(Court) has held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the veteran of what evidence would 
substantiate his claim for increased ratings for bilateral 
sensorineural hearing loss through a January 2006 VCAA notice 
letter, which notified him as to each element of satisfactory 
notice set forth under the Pelegrini II decision. The July 
2007 SOC explained the general criteria to substantiate a 
claim for increased rating. The VCAA notice further indicated 
the joint obligation between VA and the veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, a March 2006 supplemental 
letter provided notice concerning both the disability rating 
and effective date elements of a pending claim for benefits.

Pertaining to the claims for an initial compensable rating 
for tension headaches, and higher rating since December 21, 
2006, a claim-specific VCAA notice is not required. Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
NOD with the RO's decision as to the assigned initial rating 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here, the RO apprised the veteran of the 
requirements of the VCAA through April 2004 correspondence on 
his then-pending claim for service connection, and no further 
VCAA notice is required.


The additional claim for increased rating for tinnitus is 
being resolved entirely by application of the provisions of 
the rating schedule, under which 10 percent is the highest 
assignable evaluation. The VCAA does not apply because there 
is no reasonable possibility that any further assistance 
would aid the veteran in substantiating this claim. 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim). See 
also Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Also, during the pendency of the appeal, the Court issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
as to claims for entitlement to an increased rating for a 
service-connected disability. The Vazquez decision requires 
that VA notify the claimant that to substantiate a claim for 
increased disability rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant; (3) 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved); and (4) in 
regard to examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation. 
 
The RO properly apprised the veteran of the applicable rating 
criteria for the evaluation of bilateral hearing loss through 
May 2008 correspondence in accordance with the holding in 
Vazquez. 
 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice to the veteran met this standard since it 
preceded issuance of the March 2006 RO rating decision on 
appeal that denied his claims for increased rating for 
bilateral hearing loss.

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining VA outpatient 
treatment records, records pertaining to a claim filed with 
the Social Security Administration for disability benefits, 
and records of private medical treatment from several 
sources. The veteran has undergone several VA examinations. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claims, the veteran provided additional private medical 
records, and several personal statements and lay statements 
from other individuals. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analysis of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

When the issue for consideration is that of entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required. Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). The claim for a higher 
evaluation for tension headaches falls within this 
categorization.

The claimant may also appeal the assigned disability rating 
at a subsequent point from when the original decision 
granting service connection became final. In this instance, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, the 
claimant may still experience multiple distinct degrees of 
disability that result in different levels of compensation 
from the time the increased rating claim was filed until a 
final decision is made. Hart v. Mansfield, 21 Vet. App. 505 
(2007). The claims pertaining to bilateral hearing loss and 
tinnitus involve the determination of the current level of 
disability.

Bilateral Sensorineural Hearing Loss

Under the applicable criteria disability ratings are 
determined by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are performed. Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). Hearing loss disability evaluations 
range from 0 percent (i.e., noncompensable) to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness. VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test. The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test. The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test. The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss. 
 
The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity. For 
example, if the better ear has a numeric designation Level V 
and the poorer ear has a numeric designation Level VII, the 
percentage evaluation is 30 percent. See 38 C.F.R. § 4.85 
(2008).

As the current severity of the veteran's service-connected 
bilateral hearing loss is consistent with a noncompensable 
evaluation under the objective rating criteria, the claim for 
increased rating is being denied.

The veteran underwent a VA audiological examination in 
February 2006 during which he described having had bilateral 
hearing loss and constant bilateral tinnitus.  He stated that 
the situation in which he felt he had the greatest difficulty 
hearing was when watching television. On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
55
LEFT
25
15
25
30
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear. 
The examiner diagnosed a moderately severe loss of hearing 
sensitivity in both ears. Speech recognition ability was 
within normal limits bilaterally. 

A February 2006 from a private physician, an ear, nose and 
throat specialist, stated that audiometric testing indicated 
a bilateral high frequency sensorineural hearing loss with 
good speech discrimination. There is on file a report of 
audiometric testing that had been completed. The 
corresponding audiogram was reported as a set of graphical 
findings, however, not in a manner for immediate analysis 
under the rating criteria. See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (VA may not interpret graphical 
representations of audiometric data). Speech discrimination 
scores were 84 percent in the right ear, and 88 percent on 
the left side.

On VA audiological examination again in April 2008, the 
veteran described having had difficulty hearing in a variety 
of listening situations. Puretone audiometry test results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
50
LEFT
15
15
20
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.      

Based upon these findings the criteria for a compensable 
rating for bilateral hearing loss are not met. The veteran's 
February 2006 VA examination by an audiologist indicated 
puretone threshold averages of 26 in the right ear, and 31 in 
the left ear. These audiometric test results when combined 
with at or near normal speech discrimination ability 
correspond to numerical designations of Level I in each ear. 
Following consideration of these ratings for the right and 
left ears under Table VII a noncompensable rating is 
warranted. Notably, while the February 2006 private 
audiologist's report was provided in graphical terms, the 
results stated are generally  consistent with the VA 
examination earlier that month. 

On examination in April 2008, puretone threshold averages 
were 23 in the right ear, and 39 on the left side. Speech 
discrimination was at or near normal in both ears. These test 
results correlate to a Level I designation in each ear, and 
when combined under Table VII the proper evaluation is again 
a noncompensable rating. This case also does not warrant 
application of the criteria pertaining to exceptional 
patterns of hearing impairment at 38 C.F.R. § 4.86, under 
which hearing loss will be evaluated based entirely on 
puretone audiometric testing without reference to speech 
discrimination. Provided the specific criteria for 
exceptional hearing loss were applicable, the puretone 
audiometric findings alone still do not warrant greater than 
a Level I designation bilaterally, which as stated does not 
correspond to a compensable disability rating.

Hence, a noncompensable evaluation remains warranted under 
provisions of the VA rating schedule.

Tinnitus

The veteran is seeking an increased rating for tinnitus, in 
excess of the current assigned 10 percent. However, because 
10 percent is the maximum schedular evaluation allowable for 
tinnitus this claim will be denied. 

Under the current version of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008), a single 10 percent rating is to be 
assigned for recurrent tinnitus. Note 2 to the rating 
criteria provides that only a single evaluation for recurrent 
tinnitus is assigned whether the sound is perceived in one 
ear, both ears, or in the head. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit). Then in Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, regardless of whether perceived as unilateral or 
bilateral. 

The 10 percent evaluation assigned for the veteran's tinnitus 
is the highest available rating under 38 C.F.R. § 4.87, 
Diagnostic 6260. The holding of the Federal Circuit in Smith 
v. Nicholson confirms that 10 percent is the maximum rating 
under this or any previous versions of the rating schedule. 
Accordingly, as no higher rating is permitted by regulation, 
the veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Tension Headaches

Based on the evidence of record the assigned evaluations for 
tension headaches since the effective date of service 
connection provide the correct determination of the severity 
of this disorder. 

The veteran's tension headaches have been evaluated initially 
as noncompensable from February 26, 2004 to December 20, 
2006, and then at the 30 percent level since December 21, 
2006, under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, pertaining to migraines.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
migraines with relatively infrequent attacks (less frequent 
than specified below) warrant a noncompensable rating. 
Migraines with characteristic prostrating attacks averaging 
one in two- months over the last several months warrant a 10 
percent rating. Migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months correspond to a 30 percent rating. Migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.

The report of a May 2004 VA neurological examination 
indicates the veteran's complaint of headache pain on both 
sides of the head lasting for only one minute and that 
occurred about once a week on average. There was no 
photophobia or phonophobia, no pounding or throbbing, no 
blurred vision, and no scintillation or scotomas. The veteran 
stated that following a headache he would have a dull ache 
non-throbbing pressure like sensation above the forehead that 
could last for several hours, and was partially relieved by 
taking nonsteroidal anti-inflammatory drugs.  On neurologic 
examination the head and neck were normocephalic and 
atraumatic. There was no sinus or temporomandibular joint 
tenderness. No trigger points were noted for the headaches. 
Cranial nerves II through XII were all intact. Sensory 
examination was intact. The diagnosis was tension headaches, 
and possible trigeminal neuralgia. 

During a March 2005 RO hearing before a Hearing Officer the 
veteran described having had headaches that were inconsistent 
in their frequency and sometimes appeared for two to three 
days in a row. He stated that the headaches were severe but 
not longlasting. 

On an April 2005 VA examination for ear disease the 
evaluating audiologist opined that the veteran's service-
connected tinnitus was a precipitating factor in his tension 
headaches.

Records from Dr. J.M., a private physician, include the 
report of an August 2005 CT scan of the head that resulted in 
the impression of a normal study. A February 2006 progress 
report states that the most recent physical examination was 
unremarkable. The veteran did continue to experience chronic 
headaches. 

An April 2006 administrative decision from the Social 
Security Administration (SSA) denied the veteran's 
application for disability benefits with that agency.

A May 2006 report from Dr. M.W., a medical consultant, that 
is part of the records obtained from the SSA notes that on 
review of medical history the veteran described daily 
activities that were not significantly limited in relation to 
his alleged symptoms of a headache disorder. The physician 
considered the impairments demonstrated to have been 
essentially routine and conservative in nature.

A December 2006 evaluation report from Dr. J.M. indicates the 
veteran experienced several headaches each week which varied 
from mild to severe. There was an associated symptom of 
vertigo. The headaches were approximately one-half hour to 
one-hour in duration. The factors that triggered headaches 
were noise and stress, and an aggravating factor was noise. 
According to the physician, the veteran was likely to be 
absent from work as a result of the headache disorder more 
than four times a month. 

A July 2007 SSA decision again denied benefits from that 
agency. The primary diagnosis listed was affective disorders, 
and the secondary diagnosis was headaches.

Records of VA outpatient treatment include a March 2008 
general consultation that noted a long-term history of 
diffuse headaches which usually started with bitemporal sharp 
pain lasting a few minutes, and was followed by a diffuse 
pain. The headaches were associated with photophobia, 
hypersensitivity to sound, and intermittent nausea. They 
would last a few hours and then resolve. The veteran took 
Tylenol as needed. In July 2008 the veteran described a 
change in his headache pattern over the last few weeks with 
headaches in the same location 4-5 times per week, and 
lasting 30 minutes on up to 3 hours with minimal improvement 
on Tylenol. He did not describe any aura, nausea and 
vomiting, photophobia, or other sensory changes. The 
assessment was a history of migraines with prescription 
medication given to use if necessary as therapy. 

On VA examination in April 2008 the veteran described having 
headaches with pain almost daily, more severe at times, at 
both temples with a throbbing pain. He stated that when 
headaches occurred he had to stay in bed and was unable to do 
anything. The veteran indicated that he experienced headaches 
on average of 5 times per week and they lasted for 5 hours. 
The symptoms described occurred intermittently. According to 
the veteran he could not perform daily functions during 
flare-ups. The mode of treatment was extra-strength Tylenol. 
A physical examination indicated normal findings as to the 
cranial nerves. Sensory and motor function of both the upper 
and lower extremities were normal. The VA examiner's 
diagnosis was tension headaches, with subjective factors of 
headaches described as pain almost daily, more severe at 
times, both temporal, sharp and throbbing; and the objective 
factor of current treatment including extra-strength Tylenol.

A.	February 26, 2004 to December 20, 2006

From the February 26, 2004 effective date of service 
connection through December 20, 2006, a noncompensable rating 
continues to provide the best approximation of the severity 
of the veteran's service-connected tension headaches. 

Based on the May 2004 VA neurological examination the veteran 
did not experience headaches with characteristic prostrating 
episodes, as the symptoms described were of a brief episode 
of headache pain followed by a dull ache that subsided after 
a few hours, which took place once a week on average. The VA 
examiner did not observe any objective symptoms or 
manifestations that indicated a potentially more severe 
disorder. An August 2005 CT scan of the head completed at a 
private facility showed no abnormalities. Also, another 
evaluating physician in his May 2006 report as indicated, 
described the degree of impairment as essentially routine and 
conservative in nature. These findings do not substantiate 
that the veteran had characteristic prostrating attacks of 
his headaches, and indicate a lesser extent of severity of 
headache episodes. As a result, while he has described flare-
ups of symptoms at least once per week, absent incidents of 
or approximating characteristic prostrating attacks the 
criteria for a compensable rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 have not been met. 





B.	December 21, 2006 to the Present

During the pendency of the veteran's claim for increased 
rating the RO increased to 30 percent the evaluation for 
tension headaches effective from December 21, 2006, which 
amounted to a staged rating as defined under the Fenderson 
decision. 

In order to warrant the highest assignable 50 percent rating 
under the rating criteria, the medical evidence must 
establish headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100. The 
evidence of record does not demonstrate that tension 
headaches manifested to this level of impairment.

In light of the December 2006 private physician's report 
there was a demonstrated increase in symptomatology, but not 
to the extent consistent with a rating in excess of 50 
percent, considering the lack of documented prostrating 
episodes and that the incidents of headaches normally were an 
hour or less in total duration. Subsequent records of VA 
outpatient treatment in the early to mid-2008 describe 
headaches that lasted up to three hours several times per 
week. Treatment was generally obtained entirely through over-
the-counter pain medication. When the veteran underwent VA 
examination in April 2008 he did describe worsening in 
symptoms and stated he recovered from episodes of headaches 
through bedrest. Notably, the VA examiner's assessment listed 
as the only confirmed objective factor in the veteran's 
disorder that his mode of treatment was extra strength 
Tylenol. The reported findings of greater severity of 
symptoms while directly relevant to the rating criteria 
should be considered in view of the entire record. 38 C.F.R. 
§ 4.2 ("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also 
Voerth v. West, 13 Vet. App. 117, 122 (1999). The 
contemporaneous VA and private treatment records do not 
indicate or suggest prostrating and/or prolonged episodes 
with severe economic inadaptability. 


Also, the July 2007 decision of the SSA continued to deny 
disability benefits from that agency based in part on the 
severity of the veteran's headaches. Such decision is not at 
all binding upon the Board, but the underlying factual 
determinations may be probative in the Board's reaching its 
decision. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 
In this case the May 2006 medical consultant's report and 
other clinical evaluations showed several retained functional 
abilities and did not disclose ongoing symptoms that were 
consistent with severe economic inadaptability.

Accordingly, the competent evidence does not substantiate the 
assignment of a rating in excess of 30 percent for tension 
headaches since December 21, 2006.

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The veteran has not shown that his service-connected 
bilateral hearing loss, tinnitus, or tension headaches have 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular 
ratings. The veteran has recently indicated that he is 
involved in volunteer work at a VA medical center. Following 
service he had the same occupation for more than 30 years, 
and there is no indication he left this occupation due to any 
disorder currently under review. In particular, as for 
hearing loss the audiological examiners identified difficulty 
hearing under certain circumstances but no occupational 
limitation. See e.g., Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007) (in view of potential entitlement to 
extraschedular rating the examiner should describe effect of 
hearing loss on occupational functioning and daily 
activities). The veteran's service-connected disorders also 
have not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
For these reasons, the Board is denying the claims for 
increased rating for bilateral sensorineural hearing loss, 
and tinnitus, as well as an increased initial rating for 
tension headaches. The preponderance of the evidence is 
unfavorable on these claims, and hence, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.

A higher rating than 10 percent for tinnitus is denied.

An initial compensable rating for tension headaches from 
February 26, 2004 to December 20, 2006 is denied.

A higher rating than 30 percent for tension headaches from 
December 21, 2006 to the present is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


